                Case 5:19-cr-00401-MWF Document 4 Filed 12/06/19 Page 1 of 1 Page ID #:27
         ~'~
                                                                                                 ~~~~~
 i

 tìs.         `~

                                             UNITED STATES DISTRICT COU~T~~~ ~ ~ ~~~,,;~~~~ ~~~,~;
                                         CENTRAL DISTRICT OF CALIFORIV~~~~~A~-~~,~~, a~ ~~►~~
                                                                          ~ R1kER~~~

                                                                    CASE NUMBER: ~ ~         ------~
 UNITED STATES OF AMERICA
                                                        PLAINTIFF                 ~~ ~ q
                      V.

                                                                              REPORT COMMENCING CRIMINAL

 USMS#
                                                                                             ACTION
                ~~- ~N~,,                          DEFENDANT

 TO: CLERK'S OFFICE, U.S. DISTRICT COURT

 All areas must be completed. Any area not applicable or unknown should indicate "N/A".

  1• Date and time of arrest:      ~ ~` I~.p`Q              ~ ~ - ~o                   ❑ AM ~PM
 2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
         any other preliminary proceeding:    ❑Yes        '~J No
 3. Defendant is in U.S. Marshals Service lockup (in this court building):                 Yes         ❑ No
 4. Charges under which defendant has been booked:

'C ~~~. ~-t SL~~i an              ~ y I ~C~~`.1 1

 5. Offense charged is a:       ~ Felony        ❑Minor Offense           '0 Petty Offense              ❑ Other Misdemeanor
 6. Interpreter Required:       ~'No    ❑Yes            Language:

 7• Year of Birth: ~~(p

 8. Defendant has retained counsel:           ~No
     ❑ Yes          Name:                                                  Phone Number:

                                                    i
 9• Name ofPretrial Services Officer notified: '~~ ;;1 r ~` ~~v ~

10. Remarks(if any):


11. Name: ~~[SGl `~tq IA y~                                  (please print)

12. Office Phone Number: ~~j{-~$(c' D33j                                       13. AgencY~       ~Q~-
14. Signature:             c                                                   15. Date:      1~,(Q ~~-old


CR-64(05/18)                                 REPORT COMMENCING CRIMINAL ACTION
